Back to Form T-3 Exhibit 25.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)[] THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (Exact name of trustee as specified in its charter) N/A (Jurisdiction of incorporation if not a U.S. national bank) 95-3571558 (I.R.S. employer identification no.) 700 South Flower Street, Suite 500 Los Angeles, California (Address of principal executive offices) (Zip code) Legal Department The Bank of New York Mellon Trust Company, N.A. One Wall Street, 15th Floor New York, NY 10286 (212) 635-1270 (Name, address and telephone number of agent for service) WELLCARE HEALTH PLANS, INC. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 47-0937650 (I.R.S. employer identification no.) 8735 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip code) Debt Securities (Title of the indenture securities) Item 1.General information. Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Comptroller of the Currency – United States Department of the Treasury Washington, D.C. 20219 Federal Reserve Bank San Francisco, California 94105 Federal Deposit Insurance Corporation Washington, D.C. 20429 (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Item 16. List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the TrustIndenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of The Bank of New York Mellon Trust Company, N.A.(Exhibit 1 to Form T-1 filed on September 8, 2008 in connection with Registration Statement No. 333-135006) 2. A copy of certificate of authority of the trustee to commence business. (Exhibit 2 to Form T-1 filed January 11, 2005 in connection with Registration Statement No. 333-121948). 3. A copy of the authorization of the trustee to exercise corporate trust powers.(Exhibit 3 to Form T-1 filed on September 8, 2008 in connection with Registration Statement No. 333-135006). 4. A copy of the existing by-laws of the trustee.(Exhibit 4 to Form T-1 filed on September 8, 2008 in connection with Registration Statement No. 333-135006). 6. The consent of the trustee required by Section 321(b) of the Act.(Exhibit 6 to Form T-1 filed on September 8, 2008 in connection with Registration Statement No. 333-135006). 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. 8. Not applicable. 9. Not applicable. SIGNATURE Pursuant to the requirements of the Act, the trustee, The Bank of New York Mellon Trust Company, N.A., a banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City Jacksonville, and State of Florida, on the 11th day of February, 2011. THEBANKOFNEWYORK MELLONTRUST COMPANY, N.A. By: /s/ Christie Leppert Name: Christie Leppert Title: Vice President EXHIBIT 7 Consolidated Report of Condition of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. of 700 South Flower Street, Suite 200, Los Angeles, CA 90017 At the close of business December 31, 2010, published in accordance with Federal regulatory authority instructions. ASSETS Dollar Amounts in Thousands Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin2,000 Interest-bearing balances 151 Securities: Held-to-maturity securities7 Available-for-sale securities754,025 Federal funds sold and securities purchased under agreements to resell: Federal funds sold70,300 Securities purchased under agreements to resell 0 Loans and lease financing receivables: Loans and leases held for sale0 Loans and leases, net of unearned income……………0 LESS: Allowance for loan and lease losses……………0 Loans and leases, net of unearned income and allowance0 Trading assets0 Premises and fixed assets (including capitalized leases)9,168 Other real estate owned0 Investments in unconsolidated subsidiaries and associated companies1 Direct and indirect investments in real estate ventures0 Not applicable Intangible assets: Goodwill856,313 Other Intangible Assets223,370 Other assets 156,663 Total assets$2,027,521 LIABILITIES Deposits: In domestic offices……………500 Noninterest-bearing……………500 Interest-bearing……………0 Not applicable Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased 0 Securities sold under agreements to repurchase0 Trading liabilities0 Other borrowed money: (includes mortgage indebtedness and obligations under capitalized leases)268,691 Not applicable Not applicable Subordinated notes and debentures0 Other liabilities235,783 Total liabilities504,974 Minority interest in consolidated subsidiaries0 EQUITY CAPITAL Perpetual preferred stock and related surplus……………0 Common stock1,000 Surplus (exclude all surplus related to preferred stock)1,121,520 Retained earnings438,997 Accumulated other comprehensive income1,579 Other equity capital components0 Total equity capital1,563,096 Total liabilities and equity capital (sum of items 21 and 28)2,068,070 I, Karen Bayz, Vice President of the above-named bank do hereby declare that the Reports of Condition and Income (including the supporting schedules) for this report date have been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and are true to the best of my knowledge and belief. Karen Bayz)Vice President We, the undersigned directors (trustees), attest to the correctness of the Report of Condition (including the supporting schedules) for this report date and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. Michael K. Klugman, President ) Frank P. Sulzberger, MD
